Citation Nr: 1516225	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  10-34 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from April 2004 to April 2009. 

This case is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul.

In addition to the paper claims file, there is a Veterans Benefits Management System (VBMS) electronic claims file associated with the Veteran's claim.  The documents in the VBMS file include a February 2015 Informal Hearing Presentation (IHP).  The remaining documents are irrelevant to the issue on appeal.


FINDING OF FACT

No right shoulder disability was present during the period of this claim.


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

By correspondence dated in May 2009 the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  Notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits was included as well.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Complete VCAA notice was completed prior to the initial RO adjudication of the claim in August 2009.  Pelegrini, supra.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's available, pertinent medical records, to include service treatment records (STRs) and pertinent, available post-service treatment records (STRs), has been completed.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

The Veteran has also been afforded the appropriate VA examination to determine the nature and etiology of his claimed shoulder disability.  Despite contentions to the contrary (see February 2015 IHP), the Board finds that the July 2009 examination was adequate, as it was predicated on a full reading of the Veteran's medical records in the claims file, interview of the Veteran, and examination with appropriate testing.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided a rationale for the opinion stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

VA's duties to notify and assist are met. Accordingly, the Board will address the merits of the claim.

II.  Service Connection for Right Shoulder Disability

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran claims that he began experiencing right shoulder pain after doing pull-ups in service, and that this pain still persists today.  See VA Form 21-526 received in April 2009; July 2009 VA examination report; and statements received from the Veteran in April 2010 and August 2010.

The Veteran's STRs note that he was seen in June 2007 with complaints of right elbow pain after doing pull-ups.  He was assigned to limited light duty for 7 days for his right elbow injury.  He did not complain about any right shoulder pain or problems at that time.  An August 2008 Post-Deployment Health Re-Assessment notes that the Veteran denied any muscle aches and any swollen, stiff, or painful joints.  A  February 2009 Report of Medical History notes complaints of mild shoulder pain when doing certain exercises.  During a June 2009 physical examination, the Veteran reported the development of shoulder pain.  He did not desire any treatment at that time, and was advised to follow-up with VA if the condition worsened.  No shoulder examination was conducted.

VA outpatient treatment records show that the Veteran was seen for various complaints from 2009 to 2010.  In April 2009, the Veteran complained of chronic joint (including shoulder) pain.  Examination revealed no edema or deformities.  

During a July 2009 VA examination, the Veteran reported gradually developing right shoulder pain while doing pull-ups in 2007.  He stated that sought medical treatment at that time, but no X-ray or MRI studies were performed.  Instead he was told that he had an overuse injury received pain medication and was placed on profile for one week.  Currently, he complained of intermittent pain over the shoulder that was worse on elevation of the arm.  He denied any limitation of motion.  He also denied receiving any treatment for his complaints.  Examination revealed mild lateral tenderness.  There was no effusion, edema, redness, heat, inflammation, abnormal movement, instability, guarding of movement or scarring.  Active and passive range of motion was full (0 to 180 degrees of abduction and flexion; 0 to 90 degrees of external and internal rotation) with subjective complaints of mild pain.  Strength was normal (5/5).  Impingement testing was negative, indication no rotator cuff pathology.  Instability testing was negative.  X-ray studies of the right shoulder were normal.  After reviewing the claims file the examiner stated that there was no diagnosis of a right shoulder disability.  Even though the Veteran reported symptoms, physical examination was normal and revealed no objective evidence of disease or pathology.

Although the Veteran has occasionally complained of right shoulder pain, as noted above, no underlying right shoulder disability has been diagnosed.   The Veteran's STRs, post-service treatment records and a July 2009 VA examination report are silent for objective findings related to a right shoulder disability.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). 

With respect to whether the Veteran's own statements can establish a current right shoulder disability, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

The criteria under Jandreau have not been met.  There is no medical diagnosis of record to rely on, either contemporaneously or at a later time.  Indeed, while the Veteran is competent to report experiencing shoulder pain, he lacks the necessary the requisite medical training, expertise, or credentials needed to render a diagnosis.  Such a question is complex, and requires knowledge of the muscular, skeletal and other systems, as well as training in conducting and understanding tests that demonstrate the presence of a disability or injury. The Veteran does not have this training, education or skillset, so he is not competent to diagnose a shoulder disability. Moreover, despite his past history of experiencing right shoulder pain, physical examination has disclosed no disability to account for his complaints of pain.  A current disability has not been established either through the clinical record or the Veteran's own statements.  As such, the claim must fail.

In sum, the record does not show the Veteran has had diagnosed right shoulder disability at any time during the period under review.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, the claim must be denied.


ORDER

Service connection for a right shoulder disability is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


